THEATORNEY                      GENERAL
                                OF    TEXAS
                                AUWE-IN   11. %%XLWM
GROVER SELLERS




       Honorable Waver H. Ihker
   l   Chairman, State Board of Control
       Austin, Texa s

       Dear Sir:

                                     Opinion No. O-5856
                                     Re: Idustthe Stato BDard of Control
                                          ceserve the minerals in the lends
                                          belonging to State, used for a Negro
                                          Orphanage. when making a conveyance?

       Referenae is made to your letter of   February   0, 1944, which is as follows:

            "Please refer to the provisions of Seotions 4 and 9 of the Constitution
            of Texas, Artioles 5306 and 5310, R. C. S., together with amendments
            thereto, and your Opinion O-5625, rendered to this Board, and give
            us your opinion on the following inquiry.

            "Would it be inoumbent on the State Board of Control to reserve the
            minerals in the lands belonging to the State, and used for a Negro
            Orphanage near Gilmer, in Upshur County, Texas, when we make conveyance
            of the same, as provided in Article 3221 (a) et seq., R. C. S."

       In our opinion No. O-5625, we advised that the State Board of Control by
       virtue of the provisions of Ii. B. 1188, Aots of the 45th Legislature,
       1937, codified in Vernon's Annotated Civil Statutes as Art. 3221s, that

            "(2) That the Board of Control has the authority to convey a fee
            simple title absolute to this property."

       with regard to the questton presented here, it is the opinion of this
       department that & B. 1198, supra, must be oonsidered as an independent
       act, and not dependent on the laws'governing the sale of public land.
       Therefore, the State Board of Control is authorized to sell this
       property in the manner provided by the statute, and not required by law
       to reserve minerals. The statute providest
            n     . to sell the said Diokson Colored Orphanage property for the
            beit* prioe that oan be obtained therefor; -said sale to be either
            for cash or on a aredit as said Board may determine to be for the
            best intsrest of the State."
Hon.   'ZeaverH. Beaker- Page 2-O-5656



Publio land, as used in Texas StaDJtes, has been defined as having the
same signifioanoe as publio domain. Vol. 34, Tax, Jurisprudenoe, p.
20: Day Land and Cattle Co. v. State, 56 Tex. 526, 4 S. f. 665.

Section.4 and 9 of Artiole VII of the Constitution, and Articles 5306
to 6310, V. A. C. S. referred to in your letter are applioable to public
land.

In Vol. 36, Tax. Jur. p. 636, under the subjeot of "state of Tqas"   we
find the folloving statement:

'In the absence of constitutional restrictions, the State may sell and
dispose of its property upon its own teams and conditions, and legislative
enactments usually govern the manner in which State lands may'be disposed
of."

Trusting that this gives you theninfomation desired, we are

                                  Yours very truly

                            ATTORNEY GEBEML OF TEXAS

                             s/ Jaok W. Rowland



                             %
                                 Jack ~'17.
                                         Rowland
                                       Assistant

JNR:BT

APPROVED FEB. 21, 1944

s/ George P. Blaokbum
ACTIN; ATPORNRY GENERAL OF TEXAS

APPROVED OPINION CObi?KIT.TEE
                           BI B. N. B. CIIAIRMB